Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s election of the invention of Group II, without traverse, in the election filed 2-18-21 is acknowledged.

Claims 1-41 are pending.

Claims 18 and 25-41 are under examination.

Claims 1-17 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-18-21.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

screening a sample comprising human T cells for the levels of cell surface expression of a CD4
marker and a CD127 marker to detect CD4+CD127lo/- cells, wherein the CD4+CD127lo/- cells have reduced or no levels of cell surface-expressed CD127 compared to other cells in the sample
expressing greater amounts of CD127, and isolating the CD4+CD127lo/- cells from a sample to provide the isolated population of immunosuppressive regulatory T-cells.”

Claim 36 and dependent claims thereof recite “The pharmaceutical composition of claim 18, further comprising expanding the isolated T-cell population of immunosuppressive regulatory T-cells.”

The skilled artisan would not understand precisely what is being claimed – is claim 36 still drawn to a pharmaceutical composition or is it now drawn to something else?  

In other words, “expanding the isolated T-cell population of immunosuppressive regulatory T-cells” as recited in claim 36 and dependent claims thereof would require putting the T-cells into a medium sufficient to allow the cells to grow and divide; however, such cultures are not considered to be “pharmaceutical compositions” in that they typically contain a variety of additives which the skilled artisan would not consider safe for administration to humans such as various hormones and growth factors (see, e.g., Animal cell culture, R.I. Freshney, IRL Press, 1986, pages 26-41, cited herewith) as well as T-cell stimulatory and costimulatory agents such as anti-CD3 and anti-CD28 antibodies as recited in claim 38.

Thus, are claims 36 and dependent claims thereof still drawn to a pharmaceutical composition or are they now drawn to something else?  Moreover, if claims 36 and dependent claims thereof are no longer drawn to a pharmaceutical composition then how can they include the limitations of base claim 18 which is drawn to a pharmaceutical composition?

Because the meaning of claim 36 and dependent claims thereof is insolubly ambiguous they cannot be further examined with regard to their patentability under 35 U.S.C. § 102, 112, 101 or in the context of double patenting.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 18, 25-35 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baecher-Allan et al. (Clinical Immunology 115 (2005) 10–18, available online April 22, 2005, cited on an IDS) as evidenced by Ukena et al. (Exp Hematol. 2011 Aug 22, pages 1-9, e-published ahead of print, cited herewith).

Baecher-Allan teaches the isolation of CD4+CD25hi regulatory cells from PBMC via careful FACS-based sorting (see entire document, especially pages 11 and 12, last paragraphs on each and Figs. 1a and 1b; page 17, left col.).  Among the total population of CD4+ T cells, the CD4+CD25hi cells represent @ 1-2%.

While Baecher-Allan does not explicitly teach the level of CD127 expression in their CD4+CD25hi regulatory cells, Ukena teaches that, within the precision of the assay used, all isolated CD4+CD25hi regulatory cells are CD127-. (see Table 2, especially comparing col. 3: CD4+CD25hi isolated cells (“condition I”) having phenotype CD4+CD25hi = 94.4% vs. having phenotype CD4+CD25hiCD127- = 95.3%).

Thus, the isolated CD4+CD25hi regulatory cells of Baecher-Allan anticipate the instant claims.

Note: insofar as claims 25-35 recite various screening steps (claims 25-27), various antibodies to be used in said screening steps (claims 28-30), various sources of the starting sample for claim 18 (claims 33-35), these features are aspects of the method for making the claimed product and practicing these aspects of the method for making the claimed product would give rise to an isolated population of human T-cells which are CD4+CD127lo/- which will be substantially the hi regulatory cells produced according to the teachings of Baecher-Allan as described above.

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 25-35 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 18 and 25-35 and 41 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The MEMORANDUM from Deputy Commissioner for Patent Examination Policy Andrew H. Hirshfeld, dated March 4, 2014, 19 pages in total with first page not numbered (cited herewith along with “Evaluating subject Matter Eligibility Under 35 U.S.C. § 101,” March 19, 2014 update, pages 1-93) instructs that eligibility requires more than the “hand of man.” Rather, to be eligible claimed products must be both non-naturally occurring and markedly different from naturally occurring products.  

The Supreme Court has made it clear that “natural products” include a wide variety of things: Funk Brothers- “patents cannot issue for the discovery of phenomena of nature” such as bacterial properties, the heat of the sun, electricity, or the properties of metals; Chakrabarty- “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter.  Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity"; Myriad- there is a "rule against patents on naturally occurring things".  Myriad is the most recent case in a long line of cases about natural products. For example Myriad explains that Funk Brothers’ combination of bacteria was not eligible because the patentee “did not alter the bacteria in any way.”



American Fruit Growers v. Brogdex, 283 U.S. 1 (1931) - fruit impregnated with borax – not patent eligible

Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948) - mixture of natural bacteria - not patent eligible

Diamond v. Chakrabarty, 447 U.S. 303 (1980) - patent eligible GM-bacteria

J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 124, 145 (2001) - patent eligible hybrid and inbred plants

In the present case, the claims encompass in their breadth a judicial exception (judicially recognized exception) because the claims encompass in their breadth naturally occurring cells isolated from PBMCs and are therefore not considered to be directed to patent eligible subject matter.  There is no reason to think isolating cells from PBMCs based on their expression of CD4 and their lack of CD127 expression, e.g., using fluorescently labeled anti-CD4 and anti-CD127 antibodies to select the cells of interest, would cause a marked difference in the structure of the isolated cells compared to cells that express CD4+CD127lo/- cells as they occur in nature.  

Moreover, that this naturally occurring population of cells is present in a pharmaceutical composition does not make the claimed composition of cells significantly different from the naturally occurring cells because formulating cells in a pharmaceutical composition is a well-understood, purely conventional and routine to one of ordinary skill in the art wishing to administer cells to a subject in need thereof.  Moreover, there is no reason to think placing naturally occurring cells in a pharmaceutical composition would cause a marked difference in the
structure of the cells as compared to the same cells as they occur in nature.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644